            Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 _________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                 ML No.: 20-38
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
FRAUD INVESTIGATION                       )
                                          )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-68464

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Margarita I. Pendarvis, Trial Attorney, Office of

International Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor

subsequently designated by the Office of International Affairs), as a commissioner to collect

evidence and to take such other action as is necessary to execute this and any subsequent,

supplemental requests for assistance with the above-captioned criminal matter from Romania. In

support of this application, the United States asserts:

                                       RELEVANT FACTS

       1.       The Central Authority of Romania, the Ministry of Justice, submitted a request for

assistance (the Request) to the United States, pursuant to the Treaty Between the Government of

the United States of America and the Government of Romania on Mutual Legal Assistance in

Criminal Matters, Rom.-U.S., May 26, 1999, S. TREATY DOC. NO. 106-20, as amended by the

Protocol to the Treaty between the United States of America and Romania on Mutual Legal
            Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 2 of 10



Assistance in Criminal Matters signed in Washington on 26 May 1999, Rom.-U.S., September

10, 2007, S. TREATY DOC. NO. 110-11 (the Treaty). As stated in the Request, the Prosecutor’s

Office attached to the High Court of Cassation and Justice – Directorate for Investigation

Organized Crime and Terrorism, Territorial Office of Craiova, in Romania is investigating Gigi-

Vadik Zavera (Zavera), Cornel Pana (Pana), and Gabriel Sorea (Sorea) for setting up an

organized crime group, computer intrusion, performance of fraudulent financial operations,

illegal operations with information devices or software, counterfeiting bonds or payment

instruments, circulation of counterfeited securities, and possession of tools used for the

counterfeit of securities, which occurred between on or about October 2013 and February 2014,

in violation of the criminal law of Romania, specifically, Articles 367, 360, 250, 365, 311, 313,

and 314, respectively, of the Romanian Criminal Code. Under the Treaty, the United States is

obligated to assist in response to the Request.

       2.       According to Romanian authorities, in Fall 2013, Zavera, Pana, and Sorea set up

an organized computer crime group. Two others also joined. In October 2013, Sorea, then

residing in Mexico, sent Cornel, then residing in Romania, three packages with card skimming

devices. From October 2013 to February 2014, Sorea used the devices to forge electronic

payment instruments and make fraudulent cash withdrawals. In November 2013, Sorea also

unlawfully accessed eleven computer systems and ATMs in Mexico to make fraudulent cash

withdrawals from ING Bank, totaling at least 12,929.80 RON (or US$3,076). He also made

eight failed attempts with ING Bank.

       3.       As part of Romania’s investigation, Romanian authorities conducted a search of

Sorea’s electronic devices. Therein, Romanian authorities found credit or bank card details for

six cards issued by banks in the United States, which Sorea may have used fraudulently. One



                                                  2
             Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 3 of 10



card is at Bank of America (XXXXXXX8252), another is at CitiBank (XXXXXXX2747), and

four are at First Federal Savings Bank (XXXXXX1748, 2173, 1730, and 1748).

        4.       To further the investigation, Romanian authorities have asked U.S. authorities to

provide bank records pertaining to the bank cards referenced above.

                                      LEGAL BACKGROUND

        5.       A treaty1 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The

provisions of a treaty have equal footing with acts of Congress and are binding on the courts.

See Asakura v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103

(1801); United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a

treaty should be construed liberally “to give effect to the purpose which animates it.” United

States v. Stuart, 489 U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent

that the provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty

supersedes the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968).

        6.       The United States and Romania entered into the Treaty to promote more effective

judicial cooperation and assistance between the parties in criminal matters. See Treaty, pmbl.

The Treaty obligates each party, upon request, to provide assistance to the other in criminal

investigations, prosecutions, and related proceedings, including assistance in serving documents,

obtaining testimony, statements, records, and executing searches and seizures. Treaty, Article 1.

In addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use compulsory

measures to further the execution of such requests. Treaty, Article 5(1) (“The competent judicial

authorities . . . of the Requested State shall have power to issue subpoenas, search warrants or

other orders necessary to execute the request.”).


1
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
                                                    3
             Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 4 of 10



        7.       When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

        Upon application, duly authorized by an appropriate official of the Department of
        Justice, of an Attorney for the Government, a Federal judge may issue such orders
        as may be necessary to execute a request from a foreign authority for assistance in
        the investigation or prosecution of criminal offenses, or in proceedings related to
        the prosecution of criminal offenses, including proceedings regarding forfeiture,
        sentencing, and restitution.

                        *                       *                       *

        [A]n application for execution of a request from a foreign authority under this
        section may be filed . . . in the District of Columbia.

                        *                       *                       *

        The term “foreign authority” means a foreign judicial authority, a foreign
        authority responsible for the investigation or prosecution of criminal offenses or
        for proceedings related to the prosecution of criminal offenses, or an authority
        designated as a competent authority or central authority for the purpose of making
        requests for assistance pursuant to an agreement or treaty with the United States
        regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        8.       Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086. 2 This section provides clear authority for the federal courts, upon application duly


2
 Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
                                                    4
             Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 5 of 10



authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.

        9.       An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs 3 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government. 4 Upon

such a duly authorized application, Section 3512 authorizes a federal judge 5 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

        10.      Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority


542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).

3
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

4
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).
5
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                     5
         Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 6 of 10



to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically

uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                    REQUEST FOR ORDER

       11.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section

3512. In addition, the Request was submitted by an appropriate “foreign authority,” the Ministry

of Justice, the designated Central Authority in Romania and seeks assistance in the investigation

of fraud-a criminal offense in Romania. The requested Order is necessary to execute the

Request, and the assistance requested, i.e., the production of bank records falls squarely within

that contemplated by Section 3512 and the Treaty. Finally, this application was properly filed in

the District of Columbia.

       12.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       13.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.



                                                 6
         Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 7 of 10



criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512 and

the applicable treaty likewise should require no notice other than to the recipients.

       15.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Margarita I.

Pendarvis, Trial Attorney, Office of International Affairs (or a substitute or successor

subsequently designated by the Office of International Affairs) as a commissioner, authorizing

the undersigned to take the actions necessary, including the issuance of commissioner’s

subpoenas, as needed, to collect the evidence necessary to execute any pending request for

assistance and any subsequent, supplemental requests in connection with the same matter, to do

so in a manner consistent with the intended use of the evidence.

                                              Respectfully submitted,

                                              VAUGHN A. ARY
                                              DIRECTOR
                                              OFFICE OF INTERNATIONAL AFFAIRS
                                              OK Bar Number 12199




                                       By:    _____________                   _____________
                                              Margarita I. Pendarvis
                                              Trial Attorney
                                              D.C. Bar Number 888283921
                                              Office of International Affairs
                                              Criminal Division, Department of Justice
                                              1301 New York Avenue, N.W., Suite 800
                                              Washington, D.C. 20530
                                              (202) 307-0464
                                              Margarita.Pendarvis@usdoj.gov



                                                  7
Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 8 of 10



                      ATTACHMENT A
         Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 9 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
FRAUD INVESTIGATION                       )
                                          )
__________________________________________)

Reference:     CRM-182-68464
(Please repeat when responding.)

                               COMMISSIONER’S SUBPOENA

TO: _____________________________________

       I, Commissioner Margarita I. Pendarvis, Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on __________________________, for the purpose of rendering assistance

to Romania, command that you provide the following documents regarding (an) alleged

violation(s) of the laws of Romania; specifically, __________________, in violation of Section

________________________of the _________________________________Code.

       Provide records to International Affairs Specialist ____________________________by

emailing them to ________________________________or by mailing via FedEx either a paper

copy of the records or any commonly used digital storage device loaded with the files to the

following mailing address by __________, 20__:

       For failure to provide records, you may be deemed guilty of contempt and liable to

penalties under the law.




                                                1
       Case 1:20-ml-00038-RBC Document 1 Filed 01/13/20 Page 10 of 10



Date: _____________                      ________________________________
                                         COMMISSIONER
                                         Margarita I. Pendarvis
                                         Trial Attorney
                                         Office of International Affairs
                                         Criminal Division, Department of Justice
                                         1301 New York Avenue, N.W., Suite 800
                                         Washington, D.C. 20530
                                         (202) 307-0464
                                         Margarita.Pendarvis@usdoj.gov




                                     2
